BROCHIN, J.A.D.
(dissenting).
In my view, the language and purpose of N.J.S.A 34:15-13 and its interpretation by Comparrí v. James Readding, Inc., 120 N.J.L. (35 Gummere) 168, 199 A. 66 (E. & A.1937) and Stone v. New Jersey Highway Authority, 202 N.J.Super. 129, 493 A.2d 1326 (App.Div.1985), require us to hold that Susana was only partially dependent on her father for her support. I therefore respectfully dissent from the court’s opinion in this matter.
The testimony of Ms. Costa-Hughes and the findings of the Judge of Workers’ Compensation are both ambiguous on the question of whether the $80 a week which Joaquim Costa paid for his daughter’s support from the time of his divorce until his death constituted the full cost of her maintenance. If resolution of that issue were dispositive of the outcome of this appeal, I would remand this matter to the Division of Workers’ Compensation for a further hearing and determination of the question. However, in the light of Compartí and Stone, whether Susana was fully or only partially dependent on her father depends solely on a determination whether or not Ms. Costa-Hughes shared Mr. Costa’s legal *444obligation to support their daughter. As Stone recognizes, a minor child almost invariably has a legal right to financial support from both parents. No facts have been shown here to make that general rule inapplicable to the present ease. Consequently, Susana was only partially dependent on her father within the meaning of N.J.S.A. 84:15-13f.
Since Mr. Costa earned gross wages of $618 a week and contributed $80 a week to his daughter’s support, her dependency benefits will be 50 percent of his wages or $309 a week if she was fully dependent on her father and 50 percent of his contribution or $40 a week if she was only partially dependent on him. Ricciardi v. Damar Products Co., 45 N.J. 54, 64-5, 211 A.2d 347 (1965). As Ricciardi points out, “It seems odd that a dependent should receive [the scheduled percentage] of total wages if the dependent subsisted fully on the contribution but only [the scheduled percentage] of the contribution if the dependency on the same contribution was less than total, but that is our statutory scheme....” Id. at 65, 211 A.2d 347.
The schedule of percentages in N.J.S.A. 34:15-13, whether applied to total wages or to contribution, reflects an evident determination by the Legislature that the compensation to be paid a surviving dependent of a deceased worker should ordinarily replace only part of the financial support which the survivor has lost. Even in an intact household in which both parents are working, the household members are likely to be dependent on the full amount of the take-home pay of both wage earners and they are certainly likely to be dependent on more than the scheduled percentage of the wages of the deceased wage earner. See e.g. Ricciardi v. Damar Products Co., supra, at 62-3, 211 A.2d 347. But treating a surviving minor child or children of divorced parents as fully dependent on the deceased father will almost invariably result, as it does in this ease, in the workers’ compensation benefits exceeding the weekly support actually contributed by the decedent during his lifetime. See the Supreme Court’s current Schedule of Child Support Guidelines Percentages which *445shows that total child support ordinarily payable by both parents will never reach 50 percent of the parents’ combined weekly available income for a family of three or fewer children. The majority’s interpretation of N.J.S.A. 34:15-13 results in an excessive payment to the decedent’s daughter and frustrates the legislative intent that compensation benefits should only partially replace the survivors’ financial loss.
I would therefore hold that Susana was only partially dependent on her father for purposes of N.J.S.A. 34:15-13.